The opinion of the court was delivered by
Sergeant, J.
The principles on which the court below ruled this case, seem to us not sustainable. The relase from Laughlin, the purchaser at the treasurer’s sale, to the agent of the trustees of Jonathan B. Smith, could operate only as an original conveyance: for the two years allowed by law for redemption by the owner, after a sale of unseated lands for taxes, had run round, without any redemption by the owners, or conveyance from the purchaser, and the original title of the owners became thereby totally divested, there not being left in them even a spark of interest on which a release could operate. This is manifest from the language of the act of 1804, by which the deed to the purchaser vests in him all the interest of the owner. Then the deed could not operate as a release, unless there was an interest of some kind left in the releasee, *412and as after two years, without any act done, that interest wholly ceased, the release might operate as an original conveyance, but it could possess no other effect. The release of the 31st January 1825, from Laughlin, the purchaser, to Heslep, (as agent for the trustees of J. B. Smith,) must be treated as an acquisition by them, on that date^ of a new and independent title, not susceptible of being connected in any way with the prior title formerly held by them.
The case then is, that there are two titles by deed from Laughlin, the purchaser, at treasurer’s sale; one is that of Caleb Jones, by deed of 31st March 1821, under which the plaintiff claims; the other from the trustees of J. B. Smith, by deed of 31st Jaunary 1825. Neither of these deeds was recorded within six months from their date, but Jones’s deed was recorded on the 12th December 1836, and that of the trustees of Smith, on the 13th March 1837. Of course, under our recording acts, the title of Jones is the best, unless there be some ground on which the case is excepted out of the provison of the recording acts.
It is held by the court below, that inasmuch as Mooney took possession of the land at the date of his deed from Alcorn, 25th April 1831, and continued in possession up to the time when the plaintiff, Jesse Lightner purchased, viz: the 2d February 1837, the possession of Mooney was such a notice to the plaintiff as would postpone him, notwithstanding the non-recording of the deed to the trustees of Smith, under which he held. The rule undoubtedly is well settled, that if one seised of land makes a deed to A, who enters into and holds possession of the land, but does not record his deed in six months, and the grantor makes a subsequent deed to B, who records his deed first, B is notwithstanding postponed to A; the possession of A being notice of his title equivalent to recording. But that was not the case here. The land was vacant when Caleb Jones purchased; he was the first grantee from Laughlin; he could have no notice of any opposing title under Laughlin. The grant to Heslep, under which the defendant claims, was nearly four years afterwards, and the possession of Mooney was not till ten years afterwards. Then Mooney’s being in possession when Jesse Lightner purchased from George Lightner, is of no importance. Jesse Lightner has a right to avail himself, of the strength of the title of the grantors under whom he claimed, that of George Lightner and Caleb Jones.
The recording of Mooney’s conveyance on the 7th September 1832, has no greater effect. It is the recording of the conveyance from Laughlin that is important. A purchaser can obtain notice from that alone. He is not affected by the recording of subsequent conveyance by grantees unconnected by the record with the original title.
Judgment reversed, and a venire facias de novo awarded.